              Case 18-12537-MFW           Doc 668      Filed 01/02/20      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re                                                  Chapter 11

PGHC Liquidating, Inc., et al.,                        Case No. 18-12537 (MFW)
f/k/a/ PGHC Holdings, Inc.,
                                                       Jointly Administered
                        Debtors. 1

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON JANUARY 6, 2020 AT 10:30 A.M. (ET)

MATTERS GOING FORWARD

1.      Debtors’ First Omnibus Objection (Substantive) to Certain Claims Pursuant to 11 U.S.C.
        § 502, Fed. R. Bankr. P. 3007 and Del. L.R. 3007-1 (Reclassify; No Liability) (D.I. 644,
        Filed 12/2/19).

        Objection Deadline: December 30, 2019 at 4:00 p.m. (ET).

        Related Pleadings:

               a)       Notice of Submission of Proofs of Claim (D.I. 664, Filed 12/19/19).

        Responses Received:

               a)       The Town of Milford’s Objection to Debtors’ First Omnibus Objection
                        (Substantive) to Certain Claims (D.I. 665, Filed 12/26/19).

        Status: This matter is going forward.

2.      Debtors’ Second Omnibus Objection (Non-Substantive) to Certain Claims Pursuant to 11
        U.S.C. § 502, Fed. R. Bankr. P. 3007 and Del. L.R. 3007-1 (Duplicate) (D.I. 645, Filed
        12/2/19).

        Objection Deadline: December 30, 2019 at 4:00 p.m. (ET).


1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal
        EIN, are as follows: PGHC Liquidating, Inc. (f/k/a PGHC Holdings, Inc.) (4262); PGH
        Liquidating, Inc. (f/k/a Papa Gino’s Holdings Corp.) (6681); PG Liquidating, Inc. (f/k/a Papa
        Gino’s, Inc.) (1264); PGFC Liquidating, Inc. (f/k/a Papa Gino’s Franchising Corp.) (2690);
        PGDACS Liquidating, Inc. (f/k/a Papa Gino’s/D’Angelo Card Services, Inc.) (0621); DASS
        Liquidating, Inc. (f/k/a D’Angelo Sandwich Shops, Inc.) (7947); PGPF Liquidating, Inc. (f/k/a
        Progressive Food, Inc.) (6224); DAFC Liquidating, Inc. (f/k/a D’Angelo Franchising
        Corporation) (8398); and PGDI Liquidating, Inc. (f/k/a Delops, Inc.) (7945). The Debtors’
        mailing address is 600 Providence Highway, Dedham, MA 02026.
           Case 18-12537-MFW         Doc 668      Filed 01/02/20   Page 2 of 2



      Related Pleadings: None.

      Responses Received:

             a)     Informal comments from counsel to Merrimac Income Partners LP;
                    Theatre District, LLC a/k/a The Wilder Companies Ltd.; Theatre District,
                    LP a/k/a The Wilder Companies Ltd.; UBS Realty Investors LLC; and
                    Westford Valley Marketplace Inc.

      Status: This matter is going forward. The Debtors are working to resolve the informal
      comments with a revision to the form of order and expect to submit a revised form of
      order under certification of counsel.

Dated: January 2, 2020                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                      /s/ Eric W. Moats
                                      Derek C. Abbott (No. 3376)
                                      Daniel B. Butz (No. 4227)
                                      Matthew B. Harvey (No. 5186)
                                      Eric W. Moats (No. 6441)
                                      1201 N. Market Street, 16th Floor
                                      P.O. Box 1347
                                      Wilmington, Delaware 19899-1347
                                      Telephone: (302) 658-9200
                                      Facsimile: (302) 658-3989
                                      dabbott@mnat.com
                                      dbutz@mnat.com
                                      mharvey@mnat.com
                                      emoats@mnat.com

                                      Counsel to the Debtors and Debtors in Possession




                                            -2-
